 MAGMA COPPER CO.329Magma Copper Company, San Manuel DivisionandUnited Steelworkers of America,LocalNo. 937,AFL-CIO-CLC. Case 28-CA-2853January 10, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn August 17, 1973, Administrative Law JudgeThomas F. Maher issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order. However, forreasons discussed below, we do not adopt therationale set forth in his Decision.As more fully set forth in the attached Decision,Respondent and the Union have maintained acollective-bargaining relationship for approximately14 years. During this period, the Union, as certifiedrepresentative of Respondent's production and main-tenance employees, and Respondent have engaged incontract negotiations which have resulted in at leastfive successive contracts, including the current 3-yearcontract executed on July 28, 1971. At each of thesenegotiations, the Union has requested the names andaddresses of unit employees, the Respondent hasconsistently refused to supply the Union with suchinformation, and the record shows that the Unionhas continued to make similar requests periodicallythroughout each such contract term for the past 10years.The existing contract between the parties is silenton the subject of names and addresses but includesthe following language:The parties specifically waive any rights whicheither may have to bargain with the other duringthe life of the continuing Agreement or anymatter pertaining to rates of pay, wages, hours ofemployment or other conditions of employment.This case arose when, after entering the currentcontract, the Union again requested that Respondentsupply it with the names and addresses of employeesin the collective-bargaining unit and Respondentrefused to comply.The Union now claims that it needs the unitemployees' names and addresses in order to performits duty properly as collective-bargaining agent of allof Respondent's unit employees and to comply witha Board order issued in a prior case 1 involving two ofRespondent's employees. Respondent does not con-tend that in a proper case such information is notrelevant to a union's representation of employees,but it argues that this is not such a case.The Administrative Law Judge concluded thatRespondent, by refusing to furnish the Union withthe requested information, violated Section 8(a)(5)and (1) of the Act. As indicated above, we agree withhis conclusions but not his reasons therefor.The Respondent contends, primarily, that by theterms of the current contract the Union has waiveditsrightto the names and addresses of unitemployees. Like the Administrative Law Judge, wereject this argument. Although it is well recognizedthat a labor organization may, for reasons of its own,relinquish its right to such information, an allegedwaiver based on contract negotiations must besupported by clear and unmistakable evidence.2 TheBoard has also held that, although a subject has beendiscussed in precontract negotiations and has notbeen specifically covered in the resulting contracts,the employer violates Section 8(a)(5) of the Act ifduring the contract term he refuses to bargain withrespect to the particular subject, unless it can be saidfrom an evaluation of the prior negotiations that thematter was fully discussed or consciously exploredand the union consciously yielded its interest in thematter.3The record here is devoid of any evidence whichwould warrant finding such a waiver or consciousyielding. A list of employees' names and addresses isclearly not a matter pertaining to the negotiation ofnew "rates of pay, wages, hours of employment orother conditions of employment," to which thedisputed clause is directed, and the evidence beforeus indicates that the Union's objective was not toeffect a change in the agreement, but rather to fulfillits statutory obligation to administer the agreementon behalf of all unit employees. Further, it is clearthat at all times the Union continued to request thatinformation, having repeatedly asked for it duringthe term of each contract. Accordingly, we find thatiUnited Steelworkers ofAmerica, Local No 937 AFL-CIO-CLC(Magmainsufficient to support Respondent's claim that furnishing the Union with aCopper Company),200 NLRB No 8 We agree with the AdministrativeLawlistof names and addresses of all unit employees would result in harassmentJudge that unlike the situationinShell Oil Company v N L R B,457 F.2dof and possible violence to those employees615 (C A9), denying enforcementof 190 NLRB101, cited and reliedon by2AmericanCyanamid Company,185 NLRB 981theRespondent, the unfair labor practice findings inthis priorcase aresHilton Hotels Corporationd/b/a Stotler Hilton Hotel,191NLRB 283208 NLRB No. 53 330DECISIONSOF NATIONALLABOR RELATIONS BOARDneither the express language of the current contractclause itselfnor the conduct of the Unionconstitutesan unequivocal waiver.Having found no waiver, the Administrative LawJudge was of the view that the Supreme Court'sholding inWyman-Gordon 4isdispositive of this caseand that in light of the decision (that a union isentitled to the names and addresses of unit employ-eesprior to the holding of a scheduled Boardelection),a fortiorian exclusive bargaining repre-sentativeis entitled to such a list without explora-tions of relevancy and necessity for that information.TheGeneralCounsel requests that the Boardconsider also the cases cited and relied on by him insupport of his contention that the Respondent'srefusal was unlawful,5 while the Respondent arguesthatWyman-Gordonis inapplicable and that thecriteria established by the cases relied on by theGeneral Counsel have not been met here.We agree with the General Counsel that under theholdings of the cases cited by him it has beenestablished that the Union herein was entitled to theinformation it sought and that the Respondenttherefore violated the Act in refusing to supply it .6In theStandard OilandUnited Aircraftcasessupra,among others,both the Board and the courts foundviolationsof Section 8(a)(5) in the failure of therespondents to satisfy the unions' requests for suchinformationwhen it had established that the infor-mation wasrelevant to the unions' performance of itsrole asbargaining representative. The determinationas to whether an employer is required to supply a listof names and addresses of unit employees was basedon consideration of such factors as the size of theunit;therateof turnover; the nature of thecontractual union-securityclause, if any; the union'sability to reach member and nonmember employees,both at the plant and at their homes, including theeffectivenessof any steward system, and the use ofbulletin boards; and the availability of the informa-tion to the employer. InStandard OilandUnitedAircraft,the employers were required to furnish thelist in viewof such facts as the relatively low unionmembership in the unit, the absence of a union-security clause in the collective-bargaining agree-ment, the residential dispersion of the unit employeesover a wide geographicarea,the apparent ineffec-tiveness of the steward system, the lack of adequateexposure of unit employees to union bulletin boards,the inefficiency of handbilling efforts, and the abilityof the company to compile the list with relative ease.4N L R B v Wyman-Gordon Co,394 U S 7595Standard Oil Company of California,Western Operations, Inc,166NLRB 343, 344-345, enfd 399 F 2d 639 (C A9),Prudential InsuranceCompany of America,173 NLRB 792, 793, enfd. 412 F.2d 77 (C A2);UnitedAircraftCorporation,181NLRB 892, 903, enfd 434 F.2d 1198 (C A 2),The parallel between the facts ofStandard OilandUnited Aircraftand this case is readily apparent.Thus, here, as inStandard OilandUnited Aircraft,theUnion had a relatively low membership in theunit, having as members approximately 60 percent ofthe employees in the bargaining unit, thereby leavinga very substantial minority of nonmembers to whomtheUnion owed the duty of fair representation. Inthis case also the contract did not contain a union-security clause, Arizona being a right-to-work State.Further, as inStandard OilandUnited Aircraft,herethe employees' residences were dispersed over severalcounties, rendering personal contacts with employeesat their homes practically impossible; the recordshows that some employees lived as far away as 90miles from Respondent's facilities. Here, too, thealternative means of communicating with employeesavailable to the Union were inadequate. There isundisputed testimony in the record that the Uniondid attempt to distribute its literature on the publichighway and roads leading to and from Respon-dent's facilities but that this practice was "hazard-ous" since many on-coming cars did not stop and thedistributorwas forced to dodge them to avoidpersonal injury. Further, since there were usuallyemployees from seven different units emerging fromRespondent's gates, it was extremely difficult for thedistributor to determine who were members of thebargaining unit. Also, as in those cases, bulletinboards were an inadequate means of communicatingwith unit employees. Here, the record discloses, theUnion was assigned four bulletin boards at Respon-dent's facilities for a total of 2,250 employees.Although the Union requested that it be permitted toaugment this means of communication by distribut-ing leaflets on Respondent's premises, Respondentrefused to grant such permission. In addition, theUnion was unable to communicate effectively withunitmembers via the grievance machinery, itappearing from the record that Respondent refusedto permit the Union to use its own grievance formswhich contained a space for the grievant's address;instead,Respondent insisted upon use of Respon-dent's forms which do not contain the home addressof the grievant. Thus, unless a grievant initiatedcommunication with the Union, the Union had noway of communicating with him with respect to hisgrievance.Finally, the Administrative Law Judgefound that Respondent had an annual turnover rateof between 1,560 and 2,080 employees, 80 percent ofwhom are estimated to be union members and thatShell Oil Company,190 NLRB 101,andFoodEmployerCouncil, Inc, 197NLRB 6515Therefore,we do not adopt or pass upon the Administrative LawJudge's rationale based either on the principle ofWyman-Gordonor hisevaluation of inherent inequities of this situation MAGMA COPPER CO.Respondent did not notify the Union of new hires orfurnish it with their addresses. Consequently, theUnion could not maintain a current list of unitemployees, unless they became union members. But,asmentioned before, a substantial number of hiresnever joined tFe Union. Finally, the Respondent herepossessed the information, and there is no indicationthat its compilation would be unduly onerous.In view of these circumstances, we find that theGeneral Counsel has demonstrated that the informa-tion requested was both relevant and necessary to theUnion in the performance of its statutory obligationsand that adequate alternative means of communica-tion with unit employees were not available. As wehave already rejected the contentions that the Unionwaived its right thereto or is likely to engage inharassment of the employees, we find that Respon-dent's refusal to furnish such information constitutesa violation of Section 8(a)(5) and (1) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Magma CopperCompany,SanManuelDivision,SanManuel,Arizona,its officers, agents,successors,and assigns,shall take theaction set forthin the said recommend-ed Order.DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Upon acharge filed on March 16, 1973. by United Steelworkers ofAmerica, Local No. 937. AFL-CIO-CLC, herein called theUnion, against Magma Copper Company, San ManuelDivision,Respondent herein, the Regional Director forRegion 28 of the National Labor Relations Board, hereincalled the Board, issued a complaint on behalf of theGeneral Counsel of the Board on April 19, 1973, againstthe Respondent E lleging violations of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended (29U.S.C., 151, et seq. ), herein called the Act.In itsduly filedanswer the Respondent, while admitting certain allegationsof the complaint denied the commission of any unfairlabor practice.Pursuant to notice a trial was held before me in Tuscon,Arizona, whereat all partieswerepresent, represented andiSeeBishop and Mateo, Inc, d/h/a Walker's,159 NLRB 1159, 1161Y200 NLRB No 83The following is the unit of employees found to be appropriate for thepurposes of collective bargaining:All production and maintenance employees at the Employer's SanManuel,Arizona, operations,including all heavy equipment operators,mobil craneoperators, crane car operators,universalequipmentoperators, shovel operators, drag line operators, turner dozer operators,331provided full opportunity to call and cross-examinewitnesses, to present oral argument, and to file beefs.Briefswere filed by Respondent and counsel for theGeneral Counsel on June 18 and 25, 1973, respectively.Upon consideration of the entire record, including thebriefs filedwithme, and upon my observation of thewitnesses appearing before me,' I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF THE RESPONDENT'S BUSINESSIthas been found by the Board, based upon datasupplied to it identical to that supplied in this record, thatthisRespondent, as it admits in its answer, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act. I accordingly conclude and find such tobe the status of the Respondent in this case.11.THELABOR ORGANIZATION INVOLVEDIt is submitted by all parties, as has previously beenfound by the Board(supra ),that the Union is a labororganization within the meaning of the Act. I accordinglyconclude and find such to be the Union's status here.III.THEUNFAIR LABOR PRACTICEA.The FactsTheUnion, as the certified representative of theRespondent's production and maintenance employees andnumerous categories of equipment operators3 at the SanManuel Division, has engaged in contract negotiationswith Respondent for at least the past 14 years and in thisperiod has entered into at least five successive collectiveagreements including the current one executed on July 28,1971, and presently in force until July 1, 1974. In thecourse of each of the negotiations that resulted in thesecontracts, including themost recent negotiations, therepresentatives of the Union have requested that Respon-dent supply it with the names and addresses of the currentmembers of the bargaining unit, but on each occasion therequest has been refused .4 Respondent does supply it witha seniority list on a semiannual basis, but it will notprovide a periodic list of new hires.Of the estimated 2,250 employees in the bargaining unit,1,385 are members of the Union and have authorized thattheir dues be checked off pursuant to the terms of thecontract. It is estimated that the rate of employee turnoveratRespondent's plant, and mine, is from 30 to 40employees per week, or between 1,560 and 2,080, annually.It is estimated that 80 percent of these, between 1,250 and1,664, are members of the Union.Employees file an application for employment prior tohire. This form requires the applicant's address and this isbulldozer operators,cat operators, cat and carryall operators utilized atquarry operations. hoistman(large),hoist operators(large).minehoistmen and hoist operators,end load operators,compressor opera-tors at the compressor house, equipment operators designated as bladeoperators,tractor operators,and Haugh loader operators All assayersin the Laboratory and Sample Preparation Department .The testimony of Personnel Service Manager David C. Ridinger andthe Union PresidentFrank Salas, Jr 332DECISIONSOF NATIONALLABOR RELATIONS BOARDfrequently his 'residence prior to moving into the area ofRespondent's facility. However, at the beginning of eachyear another form is distributed to all employees requiringinformation for so-called emergency purposes, and in-cludes the employee's present address. All are required tosubmit this information and as of the date of the trial ofthismatter only 216 had not complied with the currentrequest.5 Included on this information form was thestatement:THE ABOVE INFORMATION IS CONFIDENTIAL AND FORCOMPANY AND EMERGENCY USE ONLY.itwill not be usedfor income tax deduction purposes or for change of statuspertaining to the group insurance plan.Respondent's personnel manager was not familiar withthe procedure followed by the payroll department in thefiling of reports and the submission of payments to theUnited States Bureau of Internal Revenue and to theSocial Security establishment. I do, however, take officialnotice of the well-established fact that employers arerequired to report the earnings of each of their employeesand to deposit with the respective agency any tax orcontribution withheld. In this regard I likewise take officialnotice of the fact that the Bureau of Internal RevenueFormsW-2 and W-4 and Social Security Form 914,Employer'sQuarterlyTax Return, each require theindividual's name andhis present address.At no place inthe record does it appear that Respondent fails to complywith these official requirements.InCase 28-CB-648 it was found by the Board (200NLRB No. 8) that the Union had violated Section8(b)(1)(A) of the Act by the refusal of a steward to processgrievances for two employees, Ray Stephenson and GeorgeGlass,6 because they were not members of the Union. Bythese two refusals the Administrative Law Judge conclud-ed and the Board affirmed that the Union had therebyrestrained and coerced the employees in the exercise oftheir statutory rights. No other misconduct was involved.As a consequence of the Union's violation of the Act theBoard ordered it to mail copies of a "Notice to Employees"to each employee in the bargaining unit. In its effort tocomply with the Board's directive and for other statedreasons the Union once more requested of Respondentthat it provide them the names and addresses of the unitemployees. The following letter was sent to Respondent:February 9, 1973Mr.D. C. RidingerManager of Personnel ServicesMagma Copper CompanySan Manuel DivisionP.O.Box "M"San Manuel, ArizonaDear Mr. Ridinger:We hereby request that the Company furnish theUnion with a list of names and addresses ofallemployees in the bargaining unit represented by theUnited Steelworkers of America at the San Manuel,S It was speculated at the trial that this group might include the 130 to180 employees involved in the monthly turnover rate.Arizona operations of the Company. The reasons forthis request are as follows:First, the information sought is essential to theproper performance of the Union's duty as collectivebargaining agent forallemployees in the unit. Thereare many court cases and NLRB decisions, including arecent one involving this Local, which hold that theUnion has a statutory duty fairly to represent all unitemployees whether or not they are members of theUnion. It is now impossible for us to fulfill thisstatutory obligation because we do not even know whothe non-members are, or even if we were aware of theiridentity, how to contact them. Without the requestedlist, the Union cannot advise all unit employees of thebenefitsprovided by the contract or their rightsthereunder. At the same time, the list would enable theUnion to communicate effectively with all employeesin the unit to obtain information, investigate employeecomplaints, and secure the employee participationnecessary to proper administration of the contract andgrievance processing thereunder. In the future thiscommunications channel would make it possible fortheUnion, in advance of negotiations, to solicit theassistance and participation of all unit employees informulation of bargaining goals. Finally, our need forthenames and addresses underscored by the largenumber (perhaps as many as 1000) of non-members,the frequency of employee transfer between ourbargaining unit and units represented by other unionsat the San Manuel operations, and the wide geographicarea in which unit employees reside.While the above is itself sufficient justification forour request, there is a second reason. It stems from therecentNLRB case involving this Union, UnitedSteelworkers of America Local 937 (Magma CopperCompany, 200 NLRB No. 8. As you may know, theNational Labor Relations Board there found that ourUnion committed an unfair labor practice by failing toprocess the grievances of employees George Glass andRay Stephenson because they were not members of theUnion. By order of the NLRB in that case the Union isrequired to ". . . Mail a signed copy of (a notice toemployees and members) to all employees in thebargaining unit." Inasmuch as we do not know thenames and addresses of unit employees who are notmembers of the Union, we cannot comply with theNLRB order unless we are provided with the requestedinformation. This is another reason why we have cometo you.For your information, we have notified the Albu-querque Regional Office of the NLRB that the Board'sorder directs us to send the designated notice to allemployees and that we intend to do everything in ourpower to comply therewith. In truth there is now adispute over the question of mailing to non-members.We wish to advise you however that the Union is notprepared to ignore the clear mandate of the National6Glass appearedas a witness in Respondent'sbehalfin the instantproceeding MAGMA COPPER CO.333Labor Relations Board even if it should turn out thattheAlbuquerque Regional Office is willing to do so.We would appreciate receiving the list of names andaddresses by March 12, 1973. If for any reason thisdate imposes an impossible burden on the Company,theUnion will be more than happy to discuss anextension.Sincerely yours,Frank Salas, Jr.PresidentLocal 937 UNITEDSTEELWORKERS OF AMERICAIn refusal Respondent sent the following response:March 3, 1973Itistrue,of course,that union representatives didrequest thenamesand addressesat the negotiation session,as frequently had been done before.But to constitute aneffectivewaiver clause which relieves a party of furtherbargaining the Board requires that the negotiations whichgive nse to the alleged waiver be examined to determinewhether there was a conscious exploration of the matterwaived and that the waiver be clear and unmistakablyshown.? Such a waiver can never be inferred lightly and, inthis instance I find nothing to support an inference of anystrength. I accordingly reject the Respondent's contention.Respondent further claims that the reason for theUnion's request was to comply with the Board's Order inCase 28-CB-64I and that official determination that therequirements of the order had been satisfied has obviatedany need for the information for the purposes requested.On the contrary, the record is replete with creditedUnited Steelworkers of Americatestimony that the names and addresses of the unitAFL-CIO-CLC, Local No.937employees were being requested by the Union periodicallyP.O. Box 336for the past 10 years. Furthermore,and more specifically,Oracle,Arizona 85623the February 9 letter of request(supra)states as its firstAttention: Frank Salas, Jr.Gentlemen:Your letter of February 9, addressed to Mr. D. C.Ridinger, has been referred to this office.This is to advise that Magma does not wish tocomply with your request for names and addresses ofall employees in the United Steelworkers of Americabargaining unit at San Manuel Division.Yours truly,John S. WiseGeneral ManagerB.Respondent's DefensesRespondent claims that by the terms of the currentcontract the Union has waived its right to the names andaddressesofunit employees.After the Union hadrequested the information during the 1971 negotiations andwas refused, the following language appeared in theexecuted contract:The parties specifically waive any rights which eithermay have to bargain with the other during the life ofthe continuing Agreement or any matter pertaining torates of pay, wages, hours of employment or otherconditions of employment, except as provided in theSlotting Clause.Contrary to Respondent's assertionin itsbrief theCompany did not offer to give the negotiating history ofthe above provision.What it did seek in the course ofcounsel'sinterrogationofPersonnel ServiceManagerRidinger was a statement on the record of the provisionitself;and it was ruled that the document in evidencewould speak for itself. I reaffirm this ruling. Otherwisenothing was said of the scope of the quoted waiver clauseor of negotiations leading to its adoption.reason for requesting the information that "the informa-tion sought is essential to the proper performance of theUnion'sduty as collective bargaining agent for allemployees in the unit."Only after elaborating on thisreason does the Union cite the efforts at compliance withthe Board'sOrder as a reason for the requested informa-tion.Iaccordingly reject this contention of Respondent ascontrary to the documentary evidence in the record.Next Respondent claims that the background leading tothe request establishes a strong antiunion feeling through-out the plant with resulting coercion and harassment, asfound by the Board in Case 28-CB-641. Thus, accordingtoRespondent, to furnish the names and addresses of allunit employees would lead to further harassment andpossible violence.A study of the record and a reading of the Board's andAdministrative Law Judge's findings and conclusions inCase 28-CB-641 (200 NLRB No. 8) clearlypersuades methatRespondent hyperbolizes. In that case one unionsteward was found to have unlawfully refused to processthe grievances of two employees, one being employeeGeorge Glass. This, it was found, restrained andcoercedemployees in the exercise of rights of self-organization andrepresentation guaranteed them by the Act. It would take amost active imagination to translate this variety of"coercion" into the horrendous sort described by Respon-dent as "harassment,"or such that would lead to"possibleviolence."Certainly there is nothing in the overall contextof either or both casesto suggestsuch a likelihood.There is, of course, the testimony of employee Glasswho admitted to hostility towards the Union; and certainlyon the basis of the earlier case,with some justification.During an intermission at the instant trial Glass stated in aconversation with counsel for the General Counsel that"the Union would crucify you if they had the opportunity,and they will," referring to himself and fellow employees. Iam not disposed to accept this statement of a disgruntledformer union member as the sole evidence of impendingharassment and possible violence should the Union secure7Tide Water AssociatedOil Co,85 N LRB 1096 334DECISIONSOF NATIONALLABOR RELATIONS BOARDtheunit employee addresses; and especially do I soconclude when the statement was uttered by a man whoseaddress wasadmittedly always known, to the Union. WhenremindedthattheUnion already had his address,Glass testified, "Yes, but I feel that if the Union wantssomething from George Glass, they come to George Glassand get it and that's my prerogative to give it to them." Itwould appear, then, that Glass, unlike Respondent, wasstandingmore on the principle involved than upon"further harassment and possible violence."Respondent also based its refusal to supply addressesupon the assurance of confidential treatment it had givenitsemployees,the administrative burdens involved inproviding the information, and the availability to theUnion of other means of communication with the unitemployees. In view of the conclusions which follow I rejectthese as well.C.Analysisand Ultimate ConclusionAt the outsetit isto be noted that this dispute concernsnot the organization of employees but rather the effectiveadministration of a collective agreement executed in theirbehalf. In the area of organizing it has become establishedlaw that a union is entitled to the names and addresses ofunit employees for the purpose of enlisting their vote in ascheduled Board election being held to determine theUnion's representative status .8 Certainly, then, the Union'sinterestin the identity and the whereabouts of these verypeople cannot be said to have diminished or become lesssignificant after it has been selected by them and certifiedby theBoard as their exclusive bargaining representative.To reject such ana fortioriconclusion would seem to defycommonsense.Ihave been referred to considerable authority on thissubject but, as noted above, I deem the Supreme Court'sdecision inWyman-Gordonto be dispositive. Therein theCourt considered the validity of the Board's requirementthat in a representation proceeding the employer furnish tothe unions involved in the Board-conducted election a listof names and addresses of its employees who could vote inthe election, so that the .unions could use the list forelection purposes. In approving the application of thisrequirement the Court commented upon the Board's widediscretion to insure the fair and free choice of bargainingrepresentatives, stating (394 U.S. at 767):The disclosure requirement furthers this objective byencouraging an informed employee electorateand byallowing unions the right of access to employees thatmanagementalready possesses. [Emphasis supplied.]The cases cited to me in both support of and oppositionto the legitimacy of the Union's request either antedate orfail to consider the SupremeCourt's decision noted above.The Court, to repeat, holds that the Board's obligation toprovide a free and fair election assumes the employer'sobligation to disclose employee names and addresses, andfor the stated reason that this provides the Union the sameaccess to the electorate as the employer already has'Certainly this requirement has no less efficacy when the8NLRB v Wyman-GordonCo,394 U.S 759 (1969);ExcelsiorUnderwear Inc,156 NLRB 1236"electorate"has been transformedby majorityvote andBoard certification into the Union's constituency.In viewof the sheer logic thus flowing fromthe Court's decision Ifind it unnecessary to rely for support of the Union'srequest uponStandardOil Company of California,WesternOperations, Inc.,166 NLRB 343, enfd. 399 F.2d 639 (C.A.9,1968),or uponPrudential InsuranceCompany,173NLRB 792, enforced 412 F.2d 77 (C.A. 2, 1969), both ofwhich antedateWyman-Gordon.In both cases the Boardand the courts considered in detail the requirement of therelevancy and necessity of the information requested by aunion,a well-established cnteria,9 and concluded that thenames and addresses had such relevancy and necessity.Similarly, I findUnited Aircraft Corporation,434 F.2d 1198(C.A. 2, 1970) unnecessary as support, although it toosupported the Board's order. The United States Court ofAppeals for the Second Circuit, while citing theWyman-Gordondecision in support of its agreement with theBoard,did not discuss it in detail and proceeded toextensive considerations of the relevancy and necessity ofthe requested unit employee names and addresses.FinallyIhave been referred toShell Oil Company v. N.L.R.B., 457F.2d 615 (1972), wherein the United States Court ofAppeals of the Ninth Circuit refused to enforce the Board'sorder (190 NLRB 143) which required the employer tohonor the union's request for unit employee names andaddresses.Here the court considered the impelling reasonsfor requiring the production of the information requested,including its relevancy and necessity,and relied heavilyupon the cases cited above,albeitIhave found itunnecessary to do so here.But there was a significantdistinction.The court inShell Oilwas fully justified inexploring as it did all considerations of relevancy andnecessity concerned with the furnishing of employee namesand addresses. For there,unlikehere,thecertifiedbargaining representative had recently engaged in a strikeagainst the employer where there had been considerablemass picketing,individual employee harassment, andattendant violence, not only during the strike but thereaft-er.So aggravated was the situation that injunctive reliefwas sought and obtained.Even against such a backgroundthe employer did not refuse outright, as here(supra ),butoffered alternative suggestions and arrangements for theproduction of addresses which would provide adequatesafeguards to nonunion employees and still satisfy theunion's legitimate needs.The union there rejected, as amatter of principal, alternatives to an outright productionof the information requested. In this context the courtstated its conclusion,thus(457 F.2d at 620):To the extent that the Board'sdecision reflects adetermination that there was not a clear and presentdanger of violence and harassment, it is not supportedby substantial evidence on the record as a whole. Asnoted above,the stipulation of the parties andForrester's uncontradicted testimony established thatthere was such a danger.Thiscase,heavily reliedupon byRespondent, has no9N L R. Bv Acme Industrial Co,385 U.S 432 (1967) MAGMA COPPER CO.335application here where there has never been shown to be aclear and present danger of harassment and violence.Respondent has sought to create that illusion by thelanguage of its brief, but the facts in the record offer nosupport whatever. All the record does show is two formerunion members being refused the union grievance processby a union steward, and an intemperate remark uttered byone of these at the time of the trial, followed by hisadmission of hostility to the Union and his acknowledge-ment that the Union always had the address which he sovigorously would deny to it. This is not the clear andpresent danger of harassment and violence contemplatedby the court inShellOil,and I accordingly reject itsrelevance here.Quite apart from the consideration of precedent consid-ered heretofore, a review of the record herein and a studiedconsideration of the context of Respondent's refusal tosupply the Union with unit employees'names andaddresses persuades me that it has not only failed in itsstatutory bargaining obligation in that respect, but it hasmanifest inherent bad faith in the process.The State of Arizona is a right-to-work State where theadvantages of continual union security are not available toa bargaining agent. Accordingly, the Union is continuallyin the same posture as a labor organization in the midst ofan organizing campaign. This is best illustrated by theproportion of members to total employees in the unit(1,385 members to 2,250 total employees in the unit), andby the high turnover factor of between 1,560 and 2,080 peryear, 80 percent of whom were estimated to be unionmembers. Under such circumstances the Union, if it is tocontinue to bargain for the employees as their majorityrepresentativewithout challenge to its majority status,must continually engage in recruitment and furtherorganizational activities. For not only does its membershipcontinually deplete, but Respondent by refusing to notify itof 'new hires, and by limiting the opportunities ofsolicitation on company property, effectively threatens theUnion's survival as bargaining representative. Certainly,then, if the Supreme Court's assessment of a union'sorganizational rights has validity when no representativestatus is yet in existence, it has equal force where, as here,Respondent consciously deprives the representative of "theright of access to employees that management alreadypossesses." I am disposed to find and conclude thatRespondent by the further strategem of refusing theneeded names and addresses manifested an attitude of badfaith not consonant with its obligation.To summarize, then, I conclude and find that Respon-dent, by refusing to provide the Union access to the unitemployees by the means of their names and addresses,places the Union in the ridiculous position of not knowingand not being able to locate those whomit ischarged withrepresenting by the mandate of the Board's certificate. Thisnot only impedes the Union from fulfilling its legalobligation to provide a fair and equal representation of itsconstituents, be they members or not,10 but it places its10SeeN L R B v Mansion House Center Management Corp, 473F 2d471 (C A 8, 1973)11 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,continued representative status in jeopardy and could welldeprive the employees of the bargaining rights to whichthey are all entitled. I accordingly conclude and find thatby all of the foregoing Respondent has refused to bargainwith the employees in the unit found appropriate by theBoard and has thereby violated Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondentherein setforth insection III, above, occurring in connection with theoperations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act by refusing to grant the Unionaccess to the names and addresses of the employees in thebargaining unit, I shall recommend that it cease and desisttherefrom. Affirmatively I shall recommend that it makethis information available to the Union forthwith and thatitpost appropriate notices of its compliance with theBoard's order.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:iORDER"Magma Copper Company, San Manuel Division, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding the names and addresses of employeesinthebargaining unit from United Steelworkers ofAmerica, Local No. 937, AFL-CIO-CLC, the certifiedbargaining representative of its employees in the followingunit found appropriate by the Board for the purposes ofcollective bargaining:Allproduction and maintenance employees at theEmployer's San Manuel, Arizona operations, includingall heavy equipment operators, mobil crane operators,crane car operators, universal equipment operators,shovel operators, drag line operators, turner dozeroperators, bulldozer operators, cat operators, cat andcarryall operators utilized at quarry operations, hoist-man (large), hoist operators (large), mine hoistmen andhoist operators, end load operators, compressor opera-torsat the compressor house, equipment operatorsdesignated as blade operators, tractor operators, andHaugh loader operators. All assayersin theLaboratoryand Sample Preparation Department. . . .conclusions,and recommendedOrderherein shall, asprovided by Sec102 48of the Rules and Regulations,be adoptedby theBoard and becomeIts findings,conclusions,and order,and all objections thereto shall bedeemed waived for allpurposes 336DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of rightsguaranteed them by the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Supply forthwith the aforesaid Union the currentaddress of each employee in the bargaining unit set forthabove.(b)Post at its San Manuel, Arizona, facilities andtownsite copies of the attached notice marked "Appen-dix." 12Copies of the notice on forms provided by theRegional Director for Region 28, after being duly signedby the Respondent, be posted immediately upon receiptthereof in conspicuous places in the locations designatedabove and be maintained for a period of 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps it has takento comply therewith.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withhold the names and addresses ofemployees in the bargaining unit from United Steel-workers of America,Local No. 937, AFL-CIO-CLC,the certified bargaining representative of our employeesinthe following unit found appropriate for thepurposes of collective bargaining:All production and maintenance employees at theEmployer's SanManuel,Arizona operations,including all heavy equipment operators, mobilcrane operators, crane car operators, universalequipment operators, shovel operators, drag lineoperators, turner dozer operators, bulldozeroperators, cat operators, cat and carryall opera-torsutilizedatquarry operations, hoistman(large), hoist operators (large), mine hoistmen andhoist operators, end load operators, compressoroperators at the compressor house, equipmentoperators designated as blade operators, tractoroperators,and Haugh loader operators. Allassayers in the Laboratory and Sample Prepara-tion Department ... .WE WILL supply the aforesaid Union with theaddress of each employee forthwith.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by the National LaborRelations Act.All of you, our employees, are free to remain, withdraw,become, or refrain from becoming members of UnitedSteelworkers of America, Local No. 937, AFL-CIO-CLC,or any other labor organization.DatedByMAGMA COPPERCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 7011 Federal Building, U.S.Courthouse P. O. Box 2146, 500 Gold Avenue, S. W.,Albuquerque,NewMexico87101,Telephone766-843-2582.